PER CURIAM.
Appellant Richard F. Lawrence, Sr., seeks to appeal an order granting a motion to dismiss portions of his second amended complaint. The trial court did not dismiss counts for breach of contract or conversion against appellee Great Oak, Inc. or for conversion against William and Marie Henry.
In Lavey v. Tattoli, 491 So.2d 1170 (Fla. 5th DCA 1986), this court dismissed an appeal where three counts were still pending before the trial court. As in Lavey, the counts pending before the trial court in the instant case arose from the same matters and involve the same defendants as the dismissed counts. See Mendez v. West Flagler Family Assn., Inc., 303 So.2d 1 (Fla.1974); Duffy v. Realty Growth Investors, 466 So.2d 257 (Fla. 5th DCA 1985). Piecemeal appeals are not permitted.
DISMISSED, sua sponte.
UPCHURCH, C.J., and SHARP and CO-WART, JJ., concur.